internal_revenue_service technical_advice_memorandum sec_1 op-e ep - employee_plans area manager uniform issue list taxpayer taxpayer's address taxpayer's identification no years involved date of conference legend hospital a university b denomination c board d convention e foundation f affiliated health care provider g affiliated health care provider h affiliated health care provider affiliated health care provider j technical_advice_memorandum page affiliated health care provider k affiliated health care provider affiliated health care provider l m affiliated health care provider n affiliated health care provider qo affiliated health care provider p affiliated health care provider q affiliated health care provider r affiliated health care provider s affiliated health care provider t affiliated health care provider u affiliated health care provider v hospital z directory w plan x pian y state aa convention bb u oe technical_advice_memorandum roses country cc country dd issue sec_1 whether both plan x and plan y are church plans as defined in sec_414 of the internal_revenue_code effective on and after whether both plan x and pian y were deemed church plans under sec_414 of the code from and after their inception through whether plan x and plan y are church plans as defined in sec_414 of the code effective on or after as a result of the split by hospital a from university b facts hospital a a charitable hospital that is tax-exempt under sec_501 of the code sponsors plan x and plan y hospital a is listed in directory w hospital a established plan x and plan y for its employees in furtherance of its health care ministry hospital a has sponsored plan x since e ond plan y since satewseaweasvevees board d administers plan y hospital a has always been affiliated with denomination c and denomination c church's ministry of healing from its inception all members of the board_of trustees of hospital a have been required to be members in good standing of registered denomination c churches hospital a has a number of affiliated health care providers they are affiliated health care providers g h j k l m n o p q r s t u and v hospital a controls the appointment of the boards of directors of each of the affiliated health care providers all participating affiliated health care providers are listed in directory w all of the affiliated health care providers are tax-exempt under sec_501 of the code each of the affiliated health care providers which hospital a has acquired also has a number of members of denomination c on its board each of the boards of the affiliated health care providers is appointed by hospital a’s board_of trustees which is composed solely of members of denomination c providers and hospital a have adopted plan y affiliated health care providers g h i j k l and hospital a participated in plan x all of the affiliated health care in hospital a then known as hospital z and university b asked convention e to place both entities under one governing board in university b reorganized the nomination of its board by changing from a board appointed by convention e to a board_of regents of which percent was appointed by convention e and all were required to be members of denomination c university b obtained a ruling that its tax-deferred annuity plan under sec_403 of the code continued to be a church_plan after the reorganization sy technical_advice_memorandum page on e sec_4 e hospital a separated from university b by amending its articles and bylaws to delete university b’s power to appoint the members of hospital a’s board and replacing it with the requirement that all board members must be members in good standing of denomination c hospital a as an entity of denomination c reports to convention e and is included in directory w convention e is a tax-exempt corporation organized under the laws of state aa and its members are members of denomination c churches located in state aa convention e is a convention or association of churches which is organized for purposes which are purely religious missionary educational and beneficent the carrying on of missionary work the support of public worship and the spread of the gospel of jesus christ throughout the world the education training and enlistment of the people and ministering to the needs of the sick helpless aged or infirm hospital a is closely tied to and supports convention e hospital a wrote five of the chapters in a chaplain training program of convention e hospital a train sec_30 chaplains each year and in order to be included in the chaplain training program each must be endorsed by convention bb convention e has a church ministry department and includes hospital a as an active_participant hospital a is on a crisis response team of convention e and does hands on ministry training for convention e hospital a’s bylaws states that it was founded and continues to carry out a ministry of healing within the humanitarian charitable and religious aims and ideals of denomination c hospital a’s bylaws also state that a major objective of hospital a is to have a christian emphasis throughout its work hospital a supports convention e and its ministries through providing meeting rooms and other services - hospital a as an entity of denomination c has followed denomination c principles and teachings regarding euthanasia and abortion the ethical policies within hospital a’s affiliated hospitals and the guidelines for care that hospital a and denomination c provide as they pursue furthering the healing ministry of jesus christ hospital a supports furthering denomination c ministries through its chaplaincy program which a denomination 'c minister heads and which helps train seminary students to be denomination c chapiains hospital a receives financial support from foundation f which is govemed and controlled by a board_of trustees which has percent of its members being members of denomination c churches upon dissolution the assets of hospital a will be distributed first to pay all debts second to be distributed or conveyed in accordance with any conditions requiring return transfer or conveyance which occurs by reason of the dissolution and finally the assets shall be distributed only for tax-exempt purposes to organizations exempt from tax under sec_501 of the code pursuant to a plan of distribution approved by the board_of trustees all of whom must be members of denomination c the assets would be distributed to continue to further the denomination c principle of furthering the healing ministry of jesus christ and to further other denomination c entities and their denomination c ideals and principles hospital a at all times while it has sponsored plan x and plan y has been listed in directory w hospital a’s affiliated entities are also listed in directory w all entities considered to be associated with denomination c are listed in directory w a total of technical_advice_memorandum page persons are employed by hospital a and a total of persons participated in pian y and persons are participants in plan x as of date only of the employees eligible to participate in plan y are providing services in an unrelated_trade_or_business and none of those perform services solely for an unrelated business no employees participating in plan x provide services in an unrelated_trade_or_business hospital a adheres to denomination c principles in its operations in that it does not permit any alcoholic beverages at any hospital a sponsored event and it participates in medical missions including those in country cc and country dd convention e assistance in resolving issues where medical_care and denomination c theology teachings or ethics overlap hospital a’s chief_executive_officer participates in the annual meeting of chief executive officers of denomination c hospitals and hospital a has established an endowment for health related educational programs and for a student health center at university b ituses pursuant to article of plan x as amended and articles viii and x of plan y plan x is administered by the plan x administration committee and plan y is administered by board d the plan x administration committee is appointed by the president of hospital a and confirmed by the board_of trustees of hospital a the president is appointed by board_of trustees of hospital a all of whom are members in good standing of a denomination c church and can be removed by the board sections and of plan x provide that the plan x administration committee shall have the full power to construe and interpret plan x to determine benefits thereunder and to perform those other functions generally considered the duties of a plarradministrator plan x is intended to qualify under sec_401 of the code plan y is administered by board d the board_of trustees of board d is elected by convention bb convention bb is a congregational structure with messengers being sent by congregations who voluntarily associate with and contribute to convention bb only denomination c congregations may be members of convention bb convention bb is the sole member of board d convention bb has always controlled the election of the board_of trustees of board d since its inception plan y is a tax-deferred annuity pian intended to qualify under sec_403 of the code plan y is a church retirement_income_account under sec_403 sponsored by hospital a plan y may only be adopted by entities affiliated with convention bb board d is a separate administrative organization described in sec_414 of the code and sec_1_414_e_-1 of the income_tax regulations the administrative committees for plan x and plan y have as their primary function the administration of plan x and plan y respectively the plan x administrative committee and board d were plan x and plan y's administrators since the inceptions of plan x and plan y law and rationale sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code technical_advice_memorandum page sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa public law 1974_3_cb_1 enacted date sec_1017 of erisa provides that sec_414 applied as of the date of erisa’s enactment however sec_414 was amended by sec_407 of the multiemployer pension_plan amendments act of public law to provide that sec_414 was effective as of date sec_414 of the code provides that the term church_plan does not include a plan a which is established and maintained primarily for the benefit of employees or their beneficiaries of a church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or b if less than substantially_all of the individuals included in the plan are church employees as described in sec_414 or sec_414 sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include-a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardiess of the source of his or her compensation and an employee-of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church ora convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 hospital a and its affiliates are organizations described in sec_501 of the code that are exempt from tax under sec_501 hospital a and its affiliates are associated with denomination c by virtue of sharing common religious bonds and convictions as evidenced by the following technical_advice_memorandum page hospital a at all times while it sponsored plans x and y was listed in directory w and hospital a’ s bylaws provide that hospital a is required to operate in a manner consistent with the philosophy teachings and practices of denomination c members of the board_of trustees of hospital a must be members of denomination c churches from and after the date of the inception of plan x and plan y hospital a has been an organization which has been associated with denomination c in addition hospital a is associated with convention e a convention or association of churches hospital a as an entity of denomination c reports to convention e convention e’s members are members of denomination c churches convention e is organized for purposes which are purely religious missionary educational and beneficent the carrying on of missionary work the support of public worship and the spread of the gospel of jesus christ throughout the world the education training and enlistment of the people and ministering to the needs of the sick -helpless aged or infirm hospital a is closely tied to and supports convention e furthermore based on the facts you submitted conceming the participants in plan x and plan y plan x and plan y are not maintained primarily for the benefits of employees who are employed in connection with one or more unrelated trades_or_businesses and substantially ail of the individuals included in plan x and plan y are considered to be church employees as defined in sec_414 of the code also in the case of a plan established by an organization thatis not itself a church or a convention or association of churches but is associated with a church_or_convention_or_association_of_churches as described in sec_414 e d the organization must establish that its plan is established and maintained by a church ora convention or association of churches or by an organization described in sec_414 of the code since hospital a is not in itself a church plans x and y must be maintained by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches as represented above the administrators of plan x and plan y have been the administrators since the inception of plan x and plan y plan x is administered by an administrative committee that is appointed by the president of hospital a and confirmed by the board_of trustees of hospital a all of whom must be members in good standing of a denomination c church_plan y is administered by board d the board_of trustees of board d is elected by convention bb only denomination c churches may be members of convention bb convention bb is the sole member of board d convention bb has always controlled the election of the board_of trustees of board d since its inception the administrative committees thus share common religious bonds and convictions with denomination c and therefore are considered associated with denomination c since the primary purpose of the administrative committees is the administration of plan x and plan y the administrative committees constitute organizations described in sec_414 of the code technical_advice_memorandum page conclusion both plan x and plan y are church plans as defined in sec_414 of the code effective on and after both plan x and plan y were deemed church plans under sec_414 of the code from and after their adoption by hospital a through t _ plan x and plan y are church plans as defined in sec_414 of the code effective on or after as of the date of the split by hospital a from university b
